04/20/2021
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                           Assigned on Briefs August 5, 2020

               STATE OF TENNESSEE v. STACY ANN GIVENS

                 Appeal from the Circuit Court for Henderson County
                       No. 19-104-1 Roy B. Morgan, Jr., Judge
                      ___________________________________

                            No. W2019-01799-CCA-R3-CD
                        ___________________________________

Defendant-Appellant, Stacy Ann Givens, was indicted by a Henderson County grand jury
of filing a false police report in violation of Tennessee Code Annotated section 39-16-502,
a Class D felony, and misuse of 911 in violation of Tennessee Code Annotated section 7-
86-316, a Class C felony. Following a jury trial, the Defendant was convicted of both
offenses. The trial court sentenced the Defendant as a Range II, multiple offender to five
years’ imprisonment for the filing a false police report conviction and thirty days’
imprisonment for the misuse of 911 conviction, to be served concurrently. In this appeal
as of right, the Defendant presents the following issues for our review: (1) whether the
evidence is sufficient to support the filing a false police report conviction, and (2) whether
the trial court abused its discretion by denying the Defendant an alternative sentence. Upon
review, we affirm the judgments of the trial court.

  Tenn. R. App. P. 3, Appeal as of Right; Judgment of the Circuit Court Affirmed

CAMILLE R. MCMULLEN, J., delivered the opinion of the court, in which JOHN EVERETT
WILLIAMS, P.J., and J. ROSS DYER, J., joined.

George Morton Googe, District Public Defender, and Hayley F. Johnson, Assistant Public
Defender, for the Defendant-Appellant, Stacy Ann Givens.

Herbert H. Slatery III, Attorney General and Reporter; Brent C. Cherry, Senior Assistant
Attorney General; Jody Pickens, District Attorney General; and Angela R. Scott, Assistant
District Attorney General, for the Appellee, State of Tennessee.

                                         OPINION

        John Wayne Chatham and Stacy Ann Givens, the Defendant, lived together in a
trailer at 270 Chatham Lane. Chatham’s mother owned the property the trailer was on and
lived in a separate residence on the property. The Defendant had lived with Chatham since
August of 2017 and Chatham described their relationship as “on and off.” On January 13,
2019, Chatham’s friend, Pamela Rikard, came to visit him at his home. At 9:28 that
evening, the Defendant called 911 and gave the false name “Michelle Buckwhite.” She
alleged that her boyfriend and a woman named Pam were doing drugs at the residence,
both she and the owner of the property had asked Pam to leave, and Pam refused to leave.
The Defendant told the officer who arrived to the scene that she called 911 because she
and Chatham had been in a physical altercation. The Defendant was subsequently indicted
by a Henderson County grand jury of filing a false police report and misuse of 911. See
Tenn. Code Ann. §§ 39-16-502, 7-86-316. The following proof was adduced at trial.

        Pamela Rikard had been friends with Chatham for forty-five years. Rikard testified
that she visited Chatham frequently.1 Chatham confirmed he and Rikard had an intimate
relationship “a long time ago.” Rikard testified that she “knows of” the Defendant and saw
her at Chatham’s residence when she visited on previous occasions. Rikard visited
Chatham at his home on the evening of January 13, 2019. The following events occurred
that night.

        At 8:21 that evening, Rikard called police to report vandalism to her vehicle. Rikard
testified that the Defendant had taken “a big piece of wood” and shattered the back window
of her car. Rikard admitted she does not remember seeing the Defendant break the window
but said she “heard it” and heard the Defendant say, “this is just the beginning.”

       Zachary Lomax, a deputy for the Henderson County Sheriff’s Office, responded to
the vandalism report at 270 Chatham Lane. When he arrived, only Rikard and Chatham
were present. Deputy Lomax observed the vehicle and spoke with Rikard and Chatham,
who identified the Defendant as the perpetrator. Chatham told Deputy Lomax that the
Defendant had his car and described the vehicle. Deputy Lomax proceeded to patrol the
area in search of the Defendant but was unable to locate her.

        At 9:28 that evening, Henderson County 911 received a call from an individual who
identified herself as “Michelle Buckwhite.” The caller stated she lived at 270 Chatham
Lane with her boyfriend. She alleged that her boyfriend and a woman named “Pam” were
doing drugs at the residence, that she asked Pam to leave, and that Pam refused to leave
the premises. The caller stated that the owner of the property had also asked Pam to leave.

     Deputy Lomax was dispatched back to 270 Chatham Lane to respond to this call.
When he arrived, only Chatham was present. Deputy Lomax began searching for the
        1
            We acknowledge that we do not use titles when referring to every witness. We intend no
disrespect in doing so. Judge John Everett Williams believes that referring to witnesses without proper
titles is disrespectful even though none is intended. He would prefer that every adult witness be referred to
as Mr. or Mrs. or by his or her proper title.
                                                   -2-
Defendant a second time and located Chatham’s unoccupied vehicle half a mile from the
residence. Continuing his search, Deputy Lomax found the Defendant across the highway
from where the vehicle was found, coming out of the woods. He described the Defendant
as “cut up from head to toe” with her hair “completely soaking wet.” He stated that the
cuts looked “like she had been running through a field of briars. The Defendant admitted
that she made the 911 call and gave the false name Michelle Buckwhite.” The Defendant
told Deputy Lomax “she’d been running in the woods from Johnny” and called 911 because
“her and Johnny had been in a physical altercation earlier in the night and she called Pam
on an assault.” She also stated that she wanted Rikard to leave the home. Deputy Lomax
did not investigate the Defendant’s claim that a physical altercation had occurred.

      At trial, the Defendant confirmed that she gave 911 a false name. She testified about
why she called 911:

       Because I was telling her that I wanted her to leave and she wouldn’t leave,
       and I was trying to get her to leave and I thought that they would come and
       help me to get them to leave – get her to leave, so I called 911. But then I
       got scared. When they asked me my name I got scared because me and
       Johnny had been fussing and I didn’t want nobody – I didn’t want any
       trouble. I didn’t want us in trouble from arguing and fighting and stuff.

The Defendant admitted that Chatham told Rikard she could stay.

       On cross-examination, the Defendant contended she did not lie when she told 911
that the owner of the property had asked Rikard to leave, because Chatham’s mother had
also told Rikard to leave the property. When questioned further, the Defendant admitted
she did not know whether Chatham’s mother had asked Rikard to leave, stating “I don’t
know . . . I wasn’t there.” When asked to clarify why she called 911, the Defendant stated
that she and Chatham were arguing and that she was scared “he was gonna get a’hold of
me.” However, the Defendant later stated she called to get assistance in removing Rikard
from the property.

       The Defendant testified she was found coming out of the woods because Chatham
“was angry and was coming at me . . . .” She claimed the argument between her and
Chatham began because she “had his truck earlier.” The Defendant claimed she did not
mention the domestic dispute during the 911 call because she “figured they’d take care of
it when they got there.” The Defendant admitted to drinking that evening.

        Chatham testified that he never asked Rikard to leave his home. He denied using
drugs that night but stated he had been drinking. He admitted he argued with the Defendant
earlier that day but maintained that no physical altercation occurred and that he “didn’t
                                           -3-
touch her.” Chatham testified that he never saw the Defendant that night. However, on
cross-examination, he claimed that while he never heard the Defendant ask Rikard to leave,
it was “possible” she did, indicating that the Defendant was present at some point.

        Rikard testified she was never asked to leave the property. She stated she was not
using drugs but did not indicate whether she had been drinking. Rikard said she did not
witness a physical altercation between Chatham and the Defendant. She testified that she
never saw or spoke with the Defendant that night. However, on cross-examination, Rikard
said she saw the Defendant pull into the driveway as she was standing on Chatham’s porch
and she told the Defendant “the law had already been called.” She did not specify when
this interaction occurred.

        After deliberation, the jury convicted the Defendant of filing a false police report
and misuse of 911. The Defendant’s sentencing hearing was held on September 13, 2019.
The Defendant’s daughter, Cassandra Patterson, testified at the hearing. Patterson stated
that the Defendant lives with and cares for her father, Patterson’s grandfather. Patterson
testified that the Defendant’s father has significant health problems and that no other family
members are available to care for him. The trial court noted that the Defendant had tested
positive for methamphetamine since the trial when she was taken into custody for unrelated
charges. Patterson stated that she knew her mother had a past drug problem but did not
think she had one currently.

        The trial court considered one enhancement factor, the Defendant’s previous history
of criminal convictions and criminal behavior, when determining her sentence. Tenn. Code
Ann. § 40-35-114(1) (2020). The trial court determined the Defendant was not a candidate
for alternative sentencing based on the following factors: “the Defendant’s presentence
report, criminal history, the nature of the offense, the lack of truthfulness of the Defendant
in this matter, the fact that the Defendant has . . . been given the opportunity for probation
in the past and has failed to be successful.” The trial court sentenced the Defendant as a
Range II, multiple offender to five years’ imprisonment for filing a false police report and
thirty days imprisonment for misuse of 911, to be served concurrently. The Defendant
filed a timely notice of appeal, and her case is now properly before this court for review.

                                        ANALYSIS

       The Defendant argues that the State failed to prove beyond a reasonable doubt that
she knowingly or intentionally made a false statement to a law enforcement officer. In
response, the State contends that the evidence presented at trial was sufficient to prove
every element of the offense. We agree with the State.



                                            -4-
       “Because a verdict of guilt removes the presumption of innocence and raises a
presumption of guilt, the criminal defendant bears the burden on appeal of showing that
the evidence was legally insufficient to sustain a guilty verdict.” State v. Hanson, 279
S.W.3d 265, 275 (Tenn. 2009) (citing State v. Evans, 838 S.W.2d 185, 191 (Tenn. 1992)).
“Appellate courts evaluating the sufficiency of the convicting evidence must determine
‘whether, after viewing the evidence in the light most favorable to the prosecution, any
rational trier of fact could have found the essential elements of the crime beyond a
reasonable doubt.’” State v. Wagner, 382 S.W.3d 289, 297 (Tenn. 2012) (quoting Jackson
v. Virginia, 443 U.S. 307, 319 (1979)); see Tenn. R. App. P. 13(e). When this court
evaluates the sufficiency of the evidence on appeal, the State is entitled to the strongest
legitimate view of the evidence and all reasonable inferences that may be drawn from that
evidence. State v. Davis, 354 S.W.3d 718, 729 (Tenn. 2011) (citing State v. Majors, 318
S.W.3d 850, 857 (Tenn. 2010)).

       Guilt may be found beyond a reasonable doubt where there is direct evidence,
circumstantial evidence, or a combination of the two. State v. Sutton, 166 S.W.3d 686,
691 (Tenn. 2005); State v. Hall, 976 S.W.2d 121, 140 (Tenn. 1998). The standard of review
for sufficiency of the evidence “‘is the same whether the conviction is based upon direct
or circumstantial evidence.’” State v. Dorantes, 331 S.W.3d 370, 379 (Tenn. 2011)
(quoting State v. Hanson, 279 S.W.3d 265, 275 (Tenn. 2009)). The jury as the trier of fact
must evaluate the credibility of the witnesses, determine the weight given to witnesses’
testimony, and reconcile all conflicts in the evidence. State v. Campbell, 245 S.W.3d 331,
335 (Tenn. 2008) (citing Byrge v. State, 575 S.W.2d 292, 295 (Tenn. Crim. App. 1978)).
Moreover, the jury determines the weight to be given to circumstantial evidence, and the
inferences to be drawn from this evidence, and the extent to which the circumstances are
consistent with guilt and inconsistent with innocence, are questions primarily for the jury.
Dorantes, 331 S.W.3d at 379 (citing State v. Rice, 184 S.W.3d 646, 662 (Tenn. 2006)).
When considering the sufficiency of the evidence, this court “neither re-weighs the
evidence nor substitutes its inferences for those drawn by the jury.” Wagner, 382 S.W.3d
at 297 (citing State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997)).

        Tennessee Code Annotated section 39-16-502(a)(1) sets forth the definition of filing
a false police report:

       (a) It is unlawful for any person to:

       (1) Initiate a report or statement to a law enforcement officer concerning an
       offense or incident within the officer’s concern knowing that:

       (A) The offense or incident reported did not occur;

                                               -5-
       (B) The person has no information relating to the offense or incident reported; or

       (C) The information relating to the offense reported is false. . .

Tenn. Code Ann. § 39-16-502(a)(1) (2010).

        A statement is defined as “any representation of fact.” Id. § 39-16-501 (1989). The
Defendant contends that she “in good faith was reporting a true offense” because she
“believed Rikard was trespassing in her home and that she had the right to have her
removed.” However, the evidence presented at trial was sufficient for the jury to conclude
that the incident the Defendant reported did not occur or that she gave law enforcement
false information pertaining to the incident. Id. § 39-16-502(a)(1)(A), (C) (2010).

        First, the Defendant admitted to giving the 911 operator the false name “Michelle
Buckwhite.” Further, the record shows the Defendant told the 911 operator that Chatham
and Rikard were doing drugs in the home. Chatham and Rikard testified that this
accusation was false. Additionally, the Defendant told 911 that the owner of the property
asked Rikard to leave. At trial, the Defendant admitted she “wasn’t there” and did not
know whether Chatham’s mother, the owner of the property, had asked Rikard to leave.
The Defendant also claimed that she personally asked Rikard to leave the property and
maintained this assertion at trial. However, Rikard testified that the Defendant never asked
her to leave. When there is a discrepancy between two witnesses’ testimonies, “the weight
and credibility of [the] testimony of a witness, and the reconciliation of conflicts in
testimony, are matters entrusted exclusively to the jury as the triers of fact.” Byrge v. State,
575 S.W.2d 292, 295 (Tenn. Crim. App. 1978). The jury was entitled to conclude that
Rikard’s testimony was more reliable than the Defendant’s. “A guilty verdict from the
jury, approved by the trial judge, accredits the testimony of the state's witnesses and
resolves all conflicts in the evidence in favor of the state.” State v. Sylvester Smith, No.
W2012-00259-CCA-R3-CD, 2012 WL 5938017 (Tenn. Crim. App. Nov. 4, 2013) (citing
State v. Williams, 657 S.W.2d 405, 410 (Tenn. 1983); State v. Hatchett, 560 S.W.2d 627,
629 (Tenn.1978)). Accordingly, based on the above evidence, a reasonable jury could have
found beyond a reasonable doubt that the Defendant knowingly or intentionally made a
false police report.

        Next, the Defendant argues that the trial court erred in denying alternative
sentencing. The Defendant contends that the trial court should have granted probation or
split confinement because of her need for drug rehabilitation treatment and her role as the
sole caretaker of her ill father. The State argues that the trial court properly exercised its
discretion when denying alternative sentencing. We agree with the State.



                                             -6-
       “[T]he abuse of discretion standard, accompanied by a presumption of
reasonableness, applies to within-range sentences that reflect a decision based upon the
purposes and principles of sentencing, including questions related to probation or any other
alternative sentence.” State v. Caudle, 388 S.W.3d 273, 278-79 (Tenn. 2012). Any
sentence that does not involve complete confinement is an alternative sentence. See
generally State v. Fields, 40 S.W.3d 435 (Tenn. 2001). Tennessee Code Annotated section
40-35-102(5) (2006) gives courts guidance regarding the types of defendant who should
be required to serve their sentences in confinement:

       In recognition that state prison capacities and the funds to build and maintain
       them are limited, convicted felons committing the most severe offenses,
       possessing criminal histories evincing a clear disregard for the laws and
       morals of society, and evincing failure of past efforts at rehabilitation shall
       be given first priority regarding sentencing involving incarceration[.]

Tenn. Code Ann. § 40-35-102(5) (2006).

       In addition, Tennessee Code Annotated section 40-35-102(6)(A) (2006) states that
a defendant who does not require confinement under subsection (5) and “who is an
especially mitigated or standard offender convicted of a Class C, D or E felony, should be
considered as a favorable candidate for alternative sentencing options in the absence of
evidence to the contrary[.]” However, a trial court “shall consider, but is not bound by, the
advisory sentencing guideline” in section 40-35-102(6)(A). Id. § 40-35-102(6)(D) (2006).

      A trial court should consider the following when determining whether there is
“evidence to the contrary” indicating that an individual should not receive alternative
sentencing:

       (A) Confinement is necessary to protect society by restraining a defendant
       who has a long history of criminal conduct;

       (B) Confinement is necessary to avoid depreciating the seriousness of the
       offense or confinement is particularly suited to provide an effective
       deterrence to others likely to commit similar offenses; or

       (C) Measures less restrictive than confinement have frequently or recently
       been applied unsuccessfully to the defendant[.]

Id. § 40-35-103(1)(A)-(C) (2006); see State v. Ashby, 823 S.W.2d 166, 169 (Tenn. 1991).



                                            -7-
       We note that the trial court’s determination of whether the defendant is entitled to
an alternative sentence and whether the defendant is a suitable candidate for full probation
are different inquiries with different burdens of proof. State v. Boggs, 932 S.W.2d 467,
477 (Tenn. Crim. App. 1996). The defendant has the burden of establishing suitability for
full probation, even if the defendant is considered a favorable candidate for alternative
sentencing. See id. (citing Tenn. Code Ann. § 40-35-303(b)).

       A defendant is eligible for probation if the actual sentence imposed upon the
defendant is ten years or less and the offense for which the defendant is sentenced is not
specifically excluded by statute. See Tenn. Code Ann. § 40-35-303(a) (2006). The trial
court shall automatically consider probation as a sentencing alternative for eligible
defendants; however, the defendant bears the burden of proving his or her suitability for
probation. Id. § 40-35-303(b) (2006). In addition, “the defendant is not automatically
entitled to probation as a matter of law.” Id. § 40-35-303(b) (2006), Sentencing Comm’n
Comments. Rather, the defendant must demonstrate that probation would “‘subserve the
ends of justice and the best interest of both the public and the defendant.’” State v. Carter,
254 S.W.3d 335, 347 (Tenn. 2008) (quoting State v. Housewright, 982 S.W.2d 354, 357
(Tenn. Crim. App. 1997)).

       When considering probation, the trial court should consider the nature and
circumstances of the offense, the defendant’s criminal record, the defendant’s background
and social history, the defendant’s present condition, including physical and mental
condition, the deterrent effect on the defendant, and the best interests of the defendant and
the public. See State v. Kendrick, 10 S.W.3d 650, 656 (Tenn. Crim. App. 1999) (citing
State v. Grear, 568 S.W.2d 285, 286 (Tenn. 1978)). In addition, the principles of
sentencing require the sentence to be “no greater than that deserved for the offense
committed” and “the least severe measure necessary to achieve the purposes for which the
sentence is imposed.” Tenn. Code Ann. § 40-35-103(2), (4) (2006). In addition, “[t]he
potential or lack of potential for the rehabilitation or treatment of the defendant should be
considered in determining the sentence alternative or length of a term to be imposed[,]”
and “[t]he length of a term of probation may reflect the length of a treatment or
rehabilitation program in which participation is a condition of the sentence[.]” Id. § 40-
35-103(5). Moreover, our supreme court has held that truthfulness is a factor which the
court may consider in deciding whether to grant or deny probation. Bunch, 646 S.W.2d at
160 (citing State v. Poe, 614 S.W.2d 403, 404 (Tenn. Crim. App. 1981)).

       In this case, the trial court made the required findings on the record when denying
the Defendant an alternative sentence. The trial court reviewed the presentence report and
the evidence presented at trial and determined that the Defendant was not a good candidate
for an alternative sentence. The Defendant had eighteen prior convictions, including
several probation violations. The trial court concluded that the Defendant had an extensive
                                            -8-
criminal history and that less restrictive means had been applied frequently in the past
without success. Because the record shows that the trial court carefully considered the
evidence, the enhancement and mitigating factors, and the purposes and principles of
sentencing prior to imposing a sentence of confinement, we affirm the trial court’s denial
of an alternative sentence.

                                    CONCLUSION

      Based on the analysis above, the judgments of the trial court are affirmed.



                                            ____________________________________
                                             CAMILLE R. MCMULLEN, JUDGE




                                          -9-